Citation Nr: 0009317	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  99-21 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, calculated in the amount of 
$4,741.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1970.  This appeal arises from a decision of 
January 1997, whereby the New York, New York, Department of 
Veterans Affairs (VA) Regional Office Committee on Waivers 
and Compromises (RO), denied the veteran's claim for waiver 
of recovery of the indebtedness at issue.  

In February 1999, the veteran's claim was transferred to the 
Pittsburgh, Pennsylvania RO.  


REMAND

A review of the record reveals that on the veteran's 
November 1999 substantive appeal (SA), he requested a Travel 
Board hearing to present evidence in the instant claim.  
There is no evidence in the claims folder to indicate that 
this hearing has been scheduled or withdrawn by the veteran.  
Therefore, a Travel Board hearing should be scheduled for him 
pursuant to 38 C.F.R. § 20.700 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(1999).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




